Detailed Action
This action is in response to RCE filed on 05/31/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2021 has been entered.
 
Applicant’s Response
In Applicant's Response dated 05/31/2021, Applicant amended claims 1, 20, and added new claims 23-28.  Applicant argued against various rejection set forth previously in the office action mailed on 05/03/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview on 08/23/2021 with Joseph Su (reg. 69761).  

	Please amend the application as follows:

Amend claim 13. 

	13. (Currently Amended) The information processing apparatus according to claim 1, wherein in a case where a time difference when a file is displayed on the display area is a first time difference, the processor associates the files with each other more strongly than in a case where the time difference when [[a]] the file is displayed on the display area is a second time difference longer than the first time difference.

Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, and 20 are allowable in light of the prior art made of record.
Claims 15-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim 1. Pursuant to the procedures 
Accordingly, claims 1-28 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:
Reasons for allowance can be found in applicant’s response dated 12/02/2016 (pages 12-15). 
Accordingly, claims 1-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144